Citation Nr: 1044695	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  02-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, P.A.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel





INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1970 and from November 1990 to April 1991.  He also had service 
in the Alabama National Guard between March 1979 and May 1998.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a Memorandum Decision of the U.S. Court of Appeals for 
Veterans Claims (Court).

In a July 2007 decision, the Board denied the claim for service 
connection for right ear hearing loss.  The Veteran appealed the 
Board's decision to the Court.  The Court subsequently issued a 
Memorandum Decision that vacated the July 2007 Board decision and 
remanded the claim to the Board for further proceedings.  
Judgment was entered on March 22, 2010.


FINDING OF FACT

Right ear hearing loss was noted upon entry onto active duty and 
underwent an increase in severity during service.  


CONCLUSION OF LAW

The criteria for service-connected aggravation of right ear 
hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1153 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 db or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).

VA regulations provide that every Veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2010).  The presumption of soundness attaches only 
where there has been an induction examination that did not detect 
or note the disability that the Veteran later complains about.  
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly such 
conditions as are recorded in examination reports."   38 C.F.R. 
§ 3.304(b) (2010).  A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."   Id. at (b)(1).

The VA Office of the General Counsel has determined that VA must 
meet two prongs in rebutting the presumption of soundness.  
First, VA must show by clear and unmistakable evidence that there 
is a pre-existing disease or disorder.  Secondly, VA must show by 
clear and unmistakable evidence that the pre-existing disease or 
disorder was not aggravated during service.  VAOPGCPREC 3-03 
(July 16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions of 
the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004), which summarized the effect of 38 
U.S.C.A. § 1111 on claims for service-connected disability:

When no pre-existing condition is noted 
upon entry into service, the Veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government to 
rebut the presumption of soundness by 
clear and unmistakable evidence that the 
Veteran's disability was both pre-existing 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no increase 
in disability during service or that any 
"increase in disability [was] due to the 
natural progress of the" pre-existing 
condition.  38 U.S.C. § 1153 (West 2002).  
If this burden is met, then the Veteran is 
not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the 
Veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.   See 38 C.F.R. § 3.322 
(2005).

On the other hand, if a pre-existing 
disorder is noted upon entry into service, 
the Veteran cannot bring a claim for 
service connection for that disorder, but 
the Veteran may bring a claim for service-
connected aggravation of that disorder.  
In that case 38 U.S.C.A. § 1153 applies 
and the burden falls on the Veteran to 
establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation 
under 38 U.S.C.A. § 1153 arises, the 
burden shifts to the government to show a 
lack of aggravation by establishing "that 
the increase in disability is due to the 
natural progress of the disease."  38 
U.S.C. § 1153 (West 2002); see also 38 
C.F.R. § 3.306 (2005); Jensen, 19 F.3d at 
1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

If the Veteran has a condition that pre-existed military service, 
the issue becomes whether the disease or injury was aggravated 
during service.  A pre-existing injury or disease will be 
considered to have been aggravated by active service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progression of the disease.  

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(b) (2010); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent 
flare-ups of a pre-existing injury or disease are not sufficient 
to be considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

In this case, pre-induction audiometric testing conducted in 
November 1967 revealed that the Veteran's right ear exhibited 
hearing loss per VA standards, namely puretone thresholds of 75, 
65, 75, 75 and 85 db at 500, 1000, 2000, 3000 and 4000 Hz, 
respectively.  In reference to those audiometric findings, the 
examiner noted that the Veteran had unilateral deafness, not 
disqualifying (NDQ).  The Veteran was assigned a numerical 
designation of 2 under H on his physical profile, i.e., PULHES 
(PULHES is the six categories into which a physical profile is 
divided.  The H stands for hearing and ear).  Then, as now, the 
number 2 indicated that an individual possessed some limitations.  
See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); November 
1967 report of medical examination.  

An audiogram dated February 16, 1968 showed puretone thresholds 
of 65, 60, 95 and 100+ db at 500, 1000, 2000, and 4000 Hz, 
respectively.  A second audiogram dated February 16, 1968 showed 
puretone thresholds of 65, 65, 100 and 100 db at 500, 1000, 2000, 
and 4000 Hz, respectively.  

The Veteran was sent to the ENT clinic for a consult on February 
21, 1968 because three audio tests showed loss of hearing in the 
right ear and so he could be evaluated for induction.  It was 
noted that he had had right ear hearing loss for four to five 
years of uncertain etiology and that tympanic membranes and 
canals were normal.  Audiometric testing revealed puretone 
thresholds of 60, 65 and 85 db at 500, 1000 and 2000 Hz, 
respectively.  The impression was probable neurosensory hearing 
loss, right ear; an H-2 profile was assigned.  See clinical 
record.  

Service treatment records dated in May 1968 continued to report 
right ear hearing loss.  The Veteran underwent three audiograms.  
They are in graph form; however, they appear to be consistent 
with the findings in February 1968.    

At the time of the Veteran's discharge from service, he reported 
that there was no change in his health since his last physical 
examination and the H-2 profile remained in place.  See January 
1970 report of medical examination.  However, audiogram results 
were not recorded at the time of the January 1970 separation 
examination.

The Board finds that the presumption of soundness does not attach 
in this case.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b)(1) (2010).  This is so because the Veteran exhibited 
hearing loss in his right ear that met VA standards, and he was 
reported as having unilateral deafness, at the time of his 
November 1967 pre-induction examination.  See report of medical 
examination.  As such, the Board finds that right ear hearing 
loss was a pre-existing condition.

As the presumption of soundness does not apply, the evidence must 
establish that aggravation of the Veteran's right ear hearing 
occurred during service.  As stated above, 38 U.S.C.A. § 1153 
contains a presumption of aggravation when it is shown that a 
pre-existing disorder underwent an increase in disability during 
service.

Here, the record demonstrates that the Veteran's pre-existing 
right ear hearing loss underwent an increase in severity during 
service.  This finding is based on a November 2010 independent 
medical evaluation submitted by Dr. G.L. Winfield, who reports 
that he reviewed the Veteran's relevant medical records, 
specifically citing a 1968 clinic note showing "severe" hearing 
loss at that time and a 1991 record that showed the Veteran's 
hearing in the right ear had progressed to "complete" hearing 
loss, and that he found the Veteran credible and fully competent 
to report his symptoms and personal and medical history.  It was 
Dr. Winfield's opinion, after reviewing the relevant medical 
records and conducting a clinical interview of the Veteran, that 
it is at least as likely as not that the Veteran's hearing loss 
in his right ear was worsened beyond what would be the natural 
progression of his documented hearing loss when he entered 
service.  

In light of the foregoing, the Board finds that the presumption 
of aggravation has been raised.  Again, Dr. Winfield has provided 
an opinion that the Veteran's right ear hearing loss was worsened 
beyond what would be the natural progression of his documented 
hearing loss when he entered service.  There were no audiogram 
results recorded at the time of the January 1970 separation 
examination to confirm or refute his opinion, and the record 
shows that the Veteran was exposed to noise during service.  
There is no clear and unmistakable evidence showing that the 
increase in disability is due to the natural progress of the 
disease.  Thus, service connection for right ear hearing loss is 
warranted.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the claim has 
been granted, the duty to notify and assist has been met to the 
extent necessary.  



ORDER

Service connection for right ear hearing loss, based upon in-
service aggravation, is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


